DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 7/1/2021.
Claims 1-25 are pending. Claims 1, 18 and 21 are currently amended.  Claims 1, 18 and 21 are independent.
Response to Arguments
Applicants' arguments and amendments, filed 7/1/2021, with respect to independent claims 1, 18 and 21, although substantive and pertinent to expediting the prosecution of the current application, are considered not persuasive, respectfully, for the reasons that follow.
Regarding independent claim 21, the claim has been amended to recite “replacing the first sacrificial material in the first plurality of sections with a memory material, such that the memory material is in direct contact with a top surface of the electrode material where the top surface of the electrode material abuts the first insulating material” which applicants contend is not disclosed or taught by the prior art, including Lung, since in Lung “the memory material is confined by the cavities, the memory material contacts the top surface of the electrode only between the walls of the dielectric spacer material 350. In light of this the memory material does not extend out to where the top surface of the electrode abuts the fill material 170” (Remarks 8-10).
Applicants’ contentions are fully considered, however are not found persuasive, since as noted below in the rejection of independent claim 21, the claimed “top surface” 
Regarding independent claims 1 and 18, the claims have been amended to recite “each cavity extending down to a top surface of the electrode material and at least partially bounded by the first insulating material where the first insulating material abuts the top surface of the electrode material” which applicants contend is not disclosed or taught by the prior art, including Lung, since “the Lung cavity is laterally bound by the inner walls of the dielectric spacer material 350 at the top surface of the electrode and does not extend laterally to the fill material 170” (Remarks 11).
Applicants’ contentions are fully considered, however are not found persuasive, since as noted below in the rejection of independent claims 1 and 18, the claimed “top surface” of the electrode material is interpreted as the top surface of 340 which extends from the left side of 340 to the right side of 340 as indicated by the double arrow ended line as shown in “Examiner’s Markup Fig. 12B Lung” and thus, cavity 900/1100 extends 
Thus, for the aforementioned reasons the rejection is deemed proper.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first insulating material" in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of prosecution, the claimed “the first insulating material” will be interpreted as being the same as the previously introduced “insulating material” element.
Claim 18 recites the limitation "the first insulating material" in lines 20-21 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of prosecution, the claimed “the first insulating material” will be interpreted as being the same as the previously introduced “insulating material” element.
Note the dependent claims 2-17 and 19-20 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lung et al. (US 2010/0019221 A1, hereinafter “Lung”).

    PNG
    media_image1.png
    1207
    1054
    media_image1.png
    Greyscale

Regarding independent claim 21, Lung discloses a method, comprising: 
forming a first plurality of sections 400 (“strips”- ¶0050) of a layered assembly (i.e., stack of materials shown in Fig. 3B) of a first conductor material 310 (“word line material”- ¶0044), an electrode material 340 (“conductive cap material layer”- ¶0045), 
forming a second plurality of sections 720 (“sacrificial strips”- ¶0053) of a second sacrificial material 600 (“sacrificial strip material”- ¶0052) over the first plurality of sections 400 of the layered assembly and the first insulating material 500, the second plurality of sections 720 elongated in a second dimension and separated by a second insulating material 500 (“dielectric fill material”- ¶0058; specifically the 500 formed in between strips 720) (see Figs. 6A-8D); 
replacing the first sacrificial material 350/360 in the first plurality of sections 400 with a memory material 160 (“memory elements”- ¶0066), since a portion of material 350 is replaced by material 160, such that the memory material 160 is in direct contact with a top surface (i.e., the top surface of 340 which extends from the left side of 340 to the right side of 340 as indicated by the double arrow ended line; see above Examiner’s Markup Fig. 13B Lung) of the electrode material 340 where the top surface of the electrode material 340 abuts the first insulating material 500 (see Figs. 9A-13D); and 
replacing the second sacrificial material 600 in the second plurality of sections 720 with a second conductor material 120 (“bit lines”- ¶0066) (see Figs. 9A-13D).
Regarding claim 22, Lung discloses wherein: 
the first plurality of sections 400 are formed along a first direction (see Figs. 4A-4B); and 

Regarding claim 23, Lung discloses wherein replacing the first sacrificial material 350/360 with the memory material 160 comprises: 
removing the first sacrificial material 350/360 and the second sacrificial material 600 (¶0059), since a portion of material 350 is removed (see Figs. 9A-11D); 
depositing the memory material 160 onto the layered assembly (see Figs. 13A-13D); and 
removing portions of the memory material 160 to form sections of the memory material having 160 a same height as the first insulating material 500 (¶0066) (see Figs. 13A-13D).
Regarding claim 24, Lung discloses wherein the electrode material 340 is between the first conductor material 310 and the first sacrificial material 350/360 in the layered assembly (see Figs. 3A-3B).
Regarding claim 25, Lung discloses wherein replacing the first sacrificial material 350/360 with the memory material 160 comprises: 
removing the first sacrificial material 350/360 and the second sacrificial material 600 (¶0059), since a portion of material 350 is removed (see Figs. 9A-11D); and 
selectively depositing the memory material 160 onto portions of the layered assembly having the electrode material 340 exposed by removal of the first sacrificial material 350/360 and the second sacrificial material 600 (¶0066) (see Figs. 12A-13D).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lung in view of Sills et al. (US 2012/0235211 A1, hereinafter “Sills”).

    PNG
    media_image2.png
    993
    965
    media_image2.png
    Greyscale

Regarding independent claim 1, Lung discloses a method, comprising: 
patterning via a lithographic process a first plurality of channels 410 (“first trenches”- ¶0050) along a first direction into a layered assembly of materials (i.e., stack of materials shown in Fig. 3B) to create a first plurality of sections 400 (“strips”- ¶0050) of the layered assembly of materials, the layered assembly of materials comprising a first conductive material 310 (“word line material”- ¶0044), an electrode material 340 (“conductive cap material layer”- ¶0045), and a first sacrificial material 350/360 (collectively 350 “dielectric spacer material” and 360 “sacrificial element material”- ¶0048) positioned above and in direct contact with the electrode material 340 (¶0050) (see Figs. 3A-4B); 
depositing an insulating material 500 (“dielectric fill material”- ¶0051) within each of the first plurality of channels 410 (see Figs. 5A-5B); 
depositing a second sacrificial material 600 (“sacrificial strip material”- ¶0052) onto the first plurality of sections 400 of the layered assembly of materials and the insulating material 500 (see Figs. 6A-6B); 
etching a second plurality of channels 700 (“plurality of second trenches”- ¶0053) along a second direction into the layered assembly of materials to create a second plurality of sections 720 (“sacrificial strips”- ¶0053) of the second sacrificial material 600, the second plurality of channels 700 extending through the first sacrificial material 350/360 and the second sacrificial material 600 (¶0054) (see Figs. 7A-7D); 
depositing a second insulating material 500 (“dielectric fill material”- ¶0058) within each of the second plurality of channels 700 (see Figs. 8A-8D); 
removing the first and second sacrificial materials 350/360, 600 to form a plurality of cavities 900/1100 (collectively 900 “vias” and 1100 “openings”- ¶¶0059, 0064) of the 
depositing a memory material 160 (“memory elements”- ¶0066) onto the layered assembly of materials to at least partially fill the plurality of cavities 900/1100 (see Figs. 13A-13D).
Lung does not expressly disclose wherein the patterning of the first plurality of channels is performed by etching.
Sills discloses a method, comprising etching via a lithographic process a first plurality of channels 32 (“gaps”- ¶0024) along a first direction into a layered assembly of materials (i.e., stack of materials below element 28 shown in Fig. 1) to create a first plurality of sections 26 (“lines”- ¶0026) of the layered assembly of materials, the layered assembly of materials comprising a first conductive material 14 (“first electrode material”- ¶0027) and a first sacrificial material 24 (“materials”- ¶0027), depositing an insulating material 34 (“dielectric material”- ¶0028) within each of the first plurality of channels 32, and wherein etching the first plurality of channels 32 comprises depositing a first mask material 28 (“masking material”- ¶0026) onto the first sacrificial material 24 and patterning the first mask material 28 according to a first pattern used to etch the first plurality of channels 32 (¶0026), and the method further comprises removing the first 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lung such that wherein the patterning of the first plurality of channels is performed by etching, and wherein etching the first plurality of channels comprises depositing a first mask material onto the first sacrificial material and patterning the first mask material according to a first pattern used to etch the first plurality of channels, and the method further comprises removing the first mask material after depositing the insulating material within each of the first plurality of channels as taught by Sills for the purpose of utilizing a suitable and well-known lithographic patterning process and associated steps for forming a plurality of channels into a layered assembly of materials (Sills ¶0026).
Regarding claim 2, Lung discloses the method further comprising: 
removing material (i.e., material from 500 which is removed from surfaces of stacked layers 400) from the layered assembly of materials after depositing the insulating material 500 within each of the first plurality of channels 410 to expose a surface of the first sacrificial material 350/360 (¶0051) (see Figs. 5A-5B).
Regarding claim 3, Lung discloses wherein the removing material comprises chemical mechanical planarization (¶0051).
Regarding claim 4, Lung discloses the method further comprising: 
removing material (i.e., material from 500 which is removed from surfaces of stacked layers 400) from the layered assembly of materials after depositing the second 
Regarding claim 5, Lung discloses wherein the removing material comprises chemical mechanical planarization (¶0058).
Regarding claim 6, Lung discloses the method further comprising: 
depositing a second conductive material (i.e., topmost layer of bit lines 120, which can comprise multiple layers- ¶0036) onto the memory material 160, wherein the second conductive material at least partially fills the second plurality of channels 700 (see Figs. 13A-13D).
Regarding claim 7, Lung discloses wherein the electrode material 340 is positioned in a layer between the first conductive material 310 and the first sacrificial material 350/360 in the layered assembly of materials (see Figs. 3A-3B); and 
the method further comprising depositing a second electrode material (i.e., bottommost layer of bit lines 120, which can comprise multiple layers- ¶0036) onto the memory material 160 before depositing the second conductive material (see Figs. 13A-13D).
Regarding claim 8, Lung discloses wherein depositing the second electrode material (which is part of layer 120) comprises depositing the second electrode material over the memory material 160 and the second insulating material 500 (¶0066) (see Figs. 13A-13D), the method further comprising: 
performing a material removal process on the layered assembly of materials to expose the second insulating material 500 (¶0066) (see Figs. 13A-13D).
claim 9, the combined teachings, particularly Sills discloses wherein etching the first plurality of channels 32 comprises: 
depositing a first mask material 28 onto the first sacrificial material 24 (¶0026) (see Figs. 1-9); and 
patterning the first mask material 28 according to a first pattern used to etch the first plurality of channels 32 (¶0026) (see Figs. 1-9).
Regarding claim 10, the combined teachings, particularly Sills discloses the method further comprising: 
removing the first mask material 28 after depositing the insulating material 34 within each of the first plurality of channels 32 (see Figs. 1-9).
Regarding claim 11, Lung discloses wherein etching the second plurality of channels 700 comprises: 
depositing a second mask material (“layer of photoresist”- ¶0054) onto the second sacrificial material 600 (¶0054); and 
patterning the second mask material according to a second pattern used to etch the second plurality of channels 700 (¶0054).
Regarding claim 12, Lung discloses wherein the first direction is orthogonal to the second direction (see Figs. 4A-4B and 7A-7D).
Regarding claim 13, Lung discloses wherein each of the plurality of cavities 900/1100 is disposed between sections of the insulating material 500 and the second insulating material 500 (see Figs. 9A-9D).
Regarding claim 14, Lung discloses the method further comprising: 

Regarding claim 15, Lung discloses wherein depositing the memory material 160 comprises: 
selectively depositing the memory material 160 within the plurality of cavities 900/1100 (¶0066) (see Figs. 13A-13D).
Regarding claim 16, Lung discloses wherein the memory material 160 comprises a chalcogenide material (¶0073).
Regarding claim 17, Lung discloses wherein: 
etching the second plurality of channels 700 divides the first sacrificial material 350/360 of the first plurality of sections 400 into a third plurality of sections (see Figs. 7A-7D).
Regarding independent claim 18, Lung discloses an apparatus, comprising: 
a plurality of memory cells 115 (“memory cells”- ¶0024) (see Figs. 2A-2B) formed by a process comprising: 
patterning via a lithographic process a first plurality of channels 410 (“first trenches”- ¶0050) along a first direction into a layered assembly of materials (i.e., stack of materials shown in Fig. 3B) to create a first plurality of sections 400 (“strips”- ¶0050) of the layered assembly of materials, the layered assembly of materials comprising a first conductive material 310 (“word line material”- ¶0044), an electrode material 340 (“conductive cap material layer”- ¶0045), and a first sacrificial material 350/360 (collectively 350 “dielectric spacer material” and 360 
depositing an insulating material 500 (“dielectric fill material”- ¶0051) within each of the first plurality of channels 410 (see Figs. 5A-5B); 
depositing a second sacrificial material 600 (“sacrificial strip material”- ¶0052) onto the first plurality of sections 400 of the layered assembly of materials and the insulating material 500 (see Figs. 6A-6B); 
etching a second plurality of channels 700 (“plurality of second trenches”- ¶0053) along a second direction into the layered assembly of materials to create a second plurality of sections 720 (“sacrificial strips”- ¶0053) of the second sacrificial material 600, the second plurality of channels 700 extending through the first sacrificial material 350/360 and the second sacrificial material 600 (¶0054) (see Figs. 7A-7D); 
depositing a second insulating material 500 (“dielectric fill material”- ¶0058) within each of the second plurality of channels 700 (see Figs. 8A-8D); 
removing the first and second sacrificial materials 350/360, 600 to form a plurality of cavities 900/1100 (collectively 900 “vias” and 1100 “openings”- ¶¶0059, 0064) of the layered assembly of materials, each cavity 900/1100 extending down to a top surface (i.e., the top surface of 340 which extends from the left side of 340 to the right side of 340 as indicated by the double arrow ended line; see above Examiner’s Markup Fig. 12B Lung) of the electrode material 340 and at least partially bounded by the first insulating material 500 
depositing a memory material 160 (“memory elements”- ¶0066) onto the layered assembly of materials to at least partially fill the plurality of cavities 900/1100 (see Figs. 13A-13D).
Lung does not expressly disclose wherein the patterning of the first plurality of channels is performed by etching.
Sills discloses a method, comprising etching via a lithographic process a first plurality of channels 32 (“gaps”- ¶0024) along a first direction into a layered assembly of materials (i.e., stack of materials below element 28 shown in Fig. 1) to create a first plurality of sections 26 (“lines”- ¶0026) of the layered assembly of materials, the layered assembly of materials comprising a first conductive material 14 (“first electrode material”- ¶0027) and a first sacrificial material 24 (“materials”- ¶0027), depositing an insulating material 34 (“dielectric material”- ¶0028) within each of the first plurality of channels 32, and wherein etching the first plurality of channels 32 comprises depositing a first mask material 28 (“masking material”- ¶0026) onto the first sacrificial material 24 and patterning the first mask material 28 according to a first pattern used to etch the first plurality of channels 32 (¶0026), and the method further comprises removing the first mask material 28 after depositing the insulating material 34 within each of the first plurality of channels 32 (see Figs. 1-9).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lung such that wherein the patterning of the first plurality of channels is performed by 
Regarding claim 19, Lung discloses wherein the process further comprises: 
depositing a second electrode material 120 (“bit lines”- ¶0066) onto the layered assembly of materials after depositing the memory material 160, the second electrode material 120 forming a layer over the memory material 160 and the second insulating material 500 (see Figs. 13A-13D).
Regarding claim 20, Lung discloses the wherein the process further comprises:
removing a portion of the layer of the second electrode material 120 disposed over a top surface of the second insulating material 500 to expose the top surface of the second insulating material 500 (¶0066) (see Figs. 13A-13D).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAY C CHANG/           Primary Examiner, Art Unit 2895